Citation Nr: 1726454	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for residuals of a left knee injury. 

2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

 These matters come before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

 The Veteran testified before the undersigned at a Travel Board hearing in June 2012, and a copy of the hearing transcript has been associated with the claims file.

This matter was remanded by the Board in May 2014 because the March 2010 examination and October 2011 addendum opinion were inadequate because the reports were based on inaccurate assumptions regarding the Veteran's occupational history, nature of the in-service injury, and continuity of treatment of the knees.  In addition, the examiner did not consider the Veteran's lay statements.  The RO was instructed to have the examiner address whether the Veteran's left and right knee disorders were caused by an in-service event or injury, as well as to determine whether the Veteran's right knee disorder was caused or aggravated by his left knee disorder.  The examiner was also asked to consider the Veteran's lay statements regarding his October 1965 injury in-service.  

This matter was again remanded in November 2015 because the August 2014 VA examination was inadequate.  Specifically, the Board noted that the August 2014 VA examiner did not consider the Veteran's competent lay reports of ongoing symptomatology and treatment following active service.  In addition, the VA examiner did not address the posterior medial meniscus tear or chondromalacia diagnoses as being age-related, and more important, how the disability is merely age-based in light of the report of ongoing left knee symptomatology since active service.  While the VA examiner did seem to opine that the meniscal tear is arthritis, the examiner did not perform an MRI or other diagnostic imaging tests and ignored the prior MRI documenting a posterior medial meniscus tear in addition to osteoarthritis.  Moreover, the examiner did not assume the Veteran was a reliable historian insofar as the examiner did not acknowledge the Veteran's actual reasoning for not complaining about his knee in service after the October 1965 injury.  Finally, the examiner appeared to have incorrectly attributed the Veteran's left knee disability in part due to post-service kneeling while working on computers, which the Veteran has disputed in his June 2015 statement.  As such, a remand was required to obtain a medical opinion which was based on a complete review of the Veteran's lay statements and diagnosed disabilities and supported by an adequate rationale.

The last remand occurred in June 2016.  The matter was remanded because of a lack of substantial compliance with prior remand orders.  

As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

In the June 2016 remand, the RO was instructed to obtain an addendum opinion from a VA examiner with orthopedic expertise.  In addition, the VA examiner was asked to provide an opinion as to whether it is as likely as not that a left knee disability (including, but not limited to, osteoarthritis of the left knee, posterior medial meniscus tear of the left knee, and chondromalacia of the left knee) is etiologically related to the Veteran's active service.  The Board also requested the examiner to provide an opinion to determine whether it is as likely that a right knee disability is caused or aggravated by his left knee disability.  Finally, the examiner was asked to treat the Veteran as a reliable historian and consider his lay statements of record.  

The Board finds that the October 2016 examination report is inadequate because it failed to take into account the Veteran's lay statements regarding his left knee injury during active service.  A VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The October 2016 VA examination report states that the Veteran's left knee was less likely than not incurred in or caused by the claimed in-service injury, event, or injury.  The examiner's opinion was based on the fact that the Veteran was diagnosed with quadriceps tendinitis.  This statement overlooks the Veteran's lay statement dated June 16, 2015, where he states that he fell while loading a magazine a few days prior to his diagnosis of quadriceps tendinitis which was associated with a bowling injury.  The examiner was directed to treat the Veteran as a reliable historian in the May 2014, November 2015, and June 2016 prior remand orders and has not done so.  

The October 2016 medical opinion is also inadequate because it ignored the Board directive to consider the Veteran's documented medical conditions.  Specifically, the medical opinion was silent regarding whether the Veteran's osteoarthritis of the left knee, to include posterior medial meniscus tear of the left knee, and chondromalacia of the left knee, is etiologically related to the Veteran's active service even though the June 2016 remand order requested an opinion on this issue.  The Board observes that compliance with its remand directives is not discretionary.  In Stegall, the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Accordingly, a remand is necessary because the October 2016 examination report did not substantially comply with the June 2016 remand order.  

The Veteran underwent an orthopedic medical examination in September 2016.  In this opinion, the physician stated that "the left knee is significantly worse and the injury while in the military, is likely the initiating cause of that."  The physician also noted that the Veteran "doesn't nearly have any of the arthritic changes in the right knee that you might expect even after having arthroscopy on that knee."  Neither the October 2016 VA medical opinion nor the December 2016 addendum opinion addressed the impact of the September 2016 VA orthopedic medical opinion on their medical analysis.  In fact, the December 2016 VA examiner was specifically asked to consider the favorable September orthopedic medical opinion and did not despite copying language from the orthopedic examination report.  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that resolution of the Veteran's entitlement to service connection for residuals of a left knee injury requires medical analysis of this favorable orthopedic medical opinion. 

The December 2016 addendum opinion also found it is less likely than not the veteran's current left knee condition including, but not limited to, osteoarthritis of the left knee, posterior medial meniscus tear of the left knee, and chondromalacia of the left knee, is etiologically related to the Veteran's active service.  The examiner stated that the Veteran's non-service-connected right knee arthroscopy likely aggravated the Veteran's left knee condition.  However, there was no other explanation of why the Veteran's right knee procedure likely aggravated his left knee condition.  Moreover, the orthopedic opinion suggests the arthroscopy procedure did not result in arthritic changes to the right knee that you would normally expect to see let alone aggravating the left knee.  In light of the conreflicting evidence and because the December 2016 VA opinion does not include an adequate explanation of rationale, a remand is necessary to secure an adequate nexus opinion.  See Barr, 21 Vet. App. at 303.  

The Board notes that the Veteran claims his right knee disorder is "secondary" to his left knee in-service injury.  Thus, the issue of entitlement to service connection for right knee disorder is "inextricably intertwined" with the issue of entitlement to service connection for the left knee disorder.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  A disability, which is proximately caused or aggravated by a service-connected, additional medical opinion will be necessary to ascertain whether the Veteran's right knee disorder was caused or aggravated by his left knee disorder.  

1. Return the claims file to the December 2016 VA examiner and request that she review the claims file, to include this remand and medical and lay evidence since the Board's June 2016 remand.  

The examiner is requested to provide an opinion with respect to each knee disorder (including but not limited to osteoarthritis of each knee, posterior medial meniscus tear of the left knee, and chondromalacia of the left knee) whether it is as likely as not (50 percent probability or greater) that the disorder is attributable to in-service injury, event, or disease.  With regard the to the right knee, the examiner must also state an opinion whether any right knee disorder found is at least likely as not caused or aggravated by his left knee diagnosis or diagnoses.  

The examiner is also requested to provide an explanation on why the veteran's right knee arthroscopy procedure likely aggravated the Veteran's left knee disorder.

If the December 2016 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that another VA examination is needed to provide such opinions, one should be scheduled. 

The examiner is specifically directed to consider the in-service October 1965 injury, the Veteran's description of hurting his left knee prior to the bowling injury, and his testimony of symptoms and treatment since service.  In addition, the examiner should assume that the Veteran is a reliable historian.

A complete rationale for all opinions expressed must be provided.  The examiner is to reconcile any opinion expressed with the September 2016 VA orthopedic medical opinion.  

If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Undertake any other indicated development. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


